ORDER ON REHEARING
This case came on before the Court pursuant to Order Granting Petition for Rehearing and Denying Petition for the Appointment of Weston County DEPASS as Guardian Ad Litem to Investigate the Parties to Aid in Determining What is in the Best Interest of BGD, a Minor, and Denying Motion to Disqualify Supreme Court Justices entered on March 28, 1986, 716 P.2d 983, and the Appellees’ Brief on Order Granting Rehearing and the Appellant’s Answer, and the Court having heard the oral arguments of counsel for the parties, and having examined the file and record of the Court and the opinion of the Court in this case which was filed on February 14, 1986, 713 P.2d 1191, and being fully advised in the premises, finds that the opinion of the Court filed on February 14, 1986, should be confirmed in all respects; and it therefore is
ORDERED that the opinion of this Court filed in this case on February 14, 1986, be and the same hereby is, confirmed.